Name: 96/528/ECSC: Commission Decision of 29 February 1996 on the conclusion of an Agreement between the European Coal and Steel Community and the Republic of Turkey on trade in products covered by the Treaty establishing the European Coal and Steel Community
 Type: Decision
 Subject Matter: tariff policy;  iron, steel and other metal industries;  international trade;  European construction;  Europe;  coal and mining industries
 Date Published: 1996-09-07

 Avis juridique important|31996D052896/528/ECSC: Commission Decision of 29 February 1996 on the conclusion of an Agreement between the European Coal and Steel Community and the Republic of Turkey on trade in products covered by the Treaty establishing the European Coal and Steel Community Official Journal L 227 , 07/09/1996 P. 0001 - 0002COMMISSION DECISION of 29 February 1996 on the conclusion of an Agreement between the European Coal and Steel Community and the Republic of Turkey on trade in products covered by the Treaty establishing the European Coal and Steel Community (96/528/ECSC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 95, first paragraph thereof,Whereas, following the Council Decision of 30 October 1995, the Commission finalized negotiations with Turkey for a free trade agreement between the Community and Turkey in products covered by the ECSC Treaty;Having consulted the Consultative Committee and with the unanimous assent of the Council,HAS DECIDED AS FOLLOWS:Article 1 1. The Agreement between the European Coal and Steel Community and the Republic of Turkey on trade in products covered by the Treaty establishing the European Coal and Steel Community is hereby approved on behalf of the European Coal and Steel Community.2. The text of the Agreement is annexed to this Decision (1).Article 2 The President of the Commission will, on behalf of the European Coal and Steel Community, give the notification provided for in Article 20 of the Agreement.Done at Brussels, 29 February 1996.For the CommissionThe PresidentJacques SANTER(1) See page 3 of the Official Journal.